Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.
 
Exhibit 10.6
HARVARD UNIVERSITY
Office for Technology and Trademark Licensing
 
Holyoke Center, Suite 727
1350 Massachusetts Avenue
Cambridge, MA 02138 USA
  
 
 
 
t. 617.495.3067
f. 617.495.9568
www.techtransfer.harvard.edu

December 22, 2004
William M. Smith
Vice President, Legal Affairs
Fluidigm Corporation
7100 Shoreline Court
South San Francisco, CA 94080
Subject: Letter Agreement between Fluidigm and Harvard Concerning Harvard Case
Numbers [***]
Dear Bill,
Fluidigm Corporation (Fluidigm) has licensed a number of Harvard University
(Harvard) owned patents and patent applications in the area of [***]. In
particular, on October 15, 2000, Fluidigm (then known as Mycometrix Corporation)
licensed Harvard Case Numbers [***], all exclusively or co- exclusively.
Fluidigm has since terminated the license to Case Numbers [***], and the parties
have mutually agreed in this letter to hereby terminate Fluidigm’s licenses to
Case Numbers [***]. Fluidigm is retaining its licenses to Case Numbers [***].
Fluidigm is concerned that Harvard or a licensee of Harvard may file claims in
the previously or hereby terminated Case Numbers [***] or [***] that cover
inventions that are not separately patentable (as described in 37 CFR 1.601(n))
from inventions covered, as of the date of this letter, by the pending or issued
claims in Case Numbers [***]. Fluidigm further is concerned that Harvard or a
licensee of Harvard may file claims in the previously or hereby terminated Case
Numbers [***] that (a) cover inventions that (i) are separately patentable (as
described in 37 CFR 1.601(n)) from inventions covered, as of the date of this
letter, by the pending or issued claims in Case Numbers [***], and (ii) would
meet the criteria of 35 USC §§102, 103 and 112 for patentability in Case Numbers
[***], and (b) are not now pending in any of Case Numbers [***]. Fluidigm
believes it has rights (through its co-exclusive license agreements to Case
Numbers [***],)) to the not separately patentable inventions and the separately
patentable inventions, each as described above. Harvard is willing to address
Fluidigm’s concerns through this letter agreement.
Therefore, Harvard and Fluidigm agree as follows:
 

A)Harvard agrees not to file, or to permit any other to file, claims in the
previously or hereby terminated Case Numbers [***], that cover inventions that
are not

 
1



--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.


 

 separately patentable (as described in 37 CFR 1.601(n)) from inventions
covered, as of the date of this letter, by the pending or issued claims in Case
Numbers [***], without the prior express written consent of Fluidigm given after
the date of this letter.

 

B)Harvard agrees to first offer to Fluidigm for licensing any claims, filed
after the date of this letter, in Case Number [***] that (a) cover inventions
that (i) are separately patentable (as described in 37 CFR 1.601(n)) from
inventions covered, as of the date of this letter, by the pending or issued
claims in Case Numbers [***], and (ii) would meet the criteria of 35 USC §§102,
103 and 112 for patentability in Case Numbers [***], and (b) are not now pending
in any of Case Numbers [***]. Fluidigm agrees to inform Harvard within one month
after Fluidigm receives express written notice form Harvard of the existence of
said claims (together with a copy of such claims) whether it desires a license
to said claims, or else Harvard shall be free to license them to other parties.
Any license agreement between Fluidigm and Harvard for said claims shall be
negotiated in good faith by the parties, have a field no broader than that now
pending in Fluidigm’s license to Case [***], have commercially reasonably
royalties and be substantially like Harvard’s then current license agreement
with diligence requirements based on an acceptable development plan provided by
Fluidigm; provided, however, if the parties have not entered into such license
agreement within [***] after Fluidigm receives express written notice from
Harvard of the existence of the applicable claims (together with a copy of such
claims), then any license agreement between Fluidigm and Harvard for said claims
shall be on the same terms and conditions, and in the same form, as the parties’
license agreements with respect to Case Numbers [***], (as in effect as of the
date of this letter), except that the license will be a non-exclusive license.

 

C)Harvard represents that all patent applications in Case Numbers [***] have
been abandoned as of the date of this letter. Harvard agrees not to revive any
such patent application or to file any other patent application under Case
Number [***].

 

D)Fluidigm agrees to pay [***] of Harvard’s reasonable out-of-pocket patent
expenses, incurred after the date of this letter agreement, in Case Number
[***], and within [***] of receiving an invoice from Harvard, up to a maximum
aggregate amount of [***]. Harvard agrees to inform Fluidigm if any US patent or
patent application in Case Number [***] becomes involved in an interference
proceeding in the US Patent and Trademark Office before Harvard has incurred any
expense to allow Fluidigm to terminate this letter agreement.

 

E)The parties mutually agree that the license to Case Numbers [***] hereby are
terminated, and in connection therewith, promptly following the first meeting of
the Board of Directors of Fluidigm after such date, Fluidigm shall issue to
Harvard [***] of Common Stock of Fluidigm. Fluidigm represents that, in its last
institutional round of financing, Fluidigm sold shares of its Series D Preferred
Stock at a price of $2.80 per share. Harvard makes to Fluidigm, as of the date
of the issuance of such [***], the same representations and warranties with
respect to such shares as those representations and warranties set forth in
Paragraph 4.2(c)(ii)(1), (2) and (3) of the

 
2



--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.
 



 license for Case Number [***] regarding the Shares. Paragraphs 4.2(c)(iii) and
(iv) of the license for Case Number [***] shall apply as well to such [***].

Fluidigm may terminate this Letter Agreement in writing with thirty (30) days
written notice to Harvard and owe no patent expenses incurred by Harvard in Case
Number [***] after said thirty day notice period.
 

F)Harvard may terminate this Letter Agreement for any material breach by
Fluidigm of its obligations under Paragraphs (D) or (E) of this letter if
Harvard gives express written notice to Fluidigm of such breach and such breach
is not cured within thirty (30) days after Fluidigm’s receipt of such notice.

 

G)Any disputes between the parties regarding this letter shall be resolved in
the same manner as disputes are resolved under Fluidigm’s licenses to Case
Numbers [***].

 

H)The parties acknowledge that each party may currently have a different
interpretation of certain aspects of the three remaining license agreements.
With respect to the three remaining license agreements, the provisions of this
letter are intended by the parties solely to provide specific protective
mechanisms regarding the subject matter licensed by Harvard to Fluidigm. This
letter shall not prejudice either parties’ interpretation or intent of the three
remaining license agreements, and is not intended to constitute the parties’
interpretation of the three remaining license agreements (including the original
intent thereof).

 

Sincerely, /s/ Robert Benson 
Robert Benson, PhD
Associate Director
 Agreed to: 
PRESIDENT AND FELLOWS
OF HARVARD COLLEGE:
 Fluidigm Corporation:/s/ Robert Benson for /s/ Gajus WorthingtonJoyce
Brinton SignatureDirector 
Office for Technology and Trademark
Licensing
 
President and CEO
Title
Date: Dec. 23, 2004 Date: 12/23/04

 
3
 

